UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2336


MARIA ISABEL FERER,

                       Plaintiff – Appellant,

          v.

DANIEL MARTIN GARASIMOWICZ; JOHN DOE 1; THE VIRGINIA STATE
POLICE DEPARTMENT; JOHN DOE 2,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-00797-LMB-IDD)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maria Isabel Ferer, Appellant Pro Se. Nicholas Foris Simopoulos,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maria Isabel Ferer appeals the district court’s order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed       the   record    and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Ferer v. Garasimowicz, No. 1:13-cv-00797-LMB-IDD (E.D.

Va. Sept. 27, 2013).          We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented     in   the

materials      before    this   court   and   argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                         2